DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 16, and 18-23 are presented for examination.

Response to Amendment
	Applicant’s filing of a terminal disclaimer has obviated the double patenting rejection.  Therefore, that rejection is withdrawn.

Allowable Subject Matter
Claims 1-13, 16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
pooling the initial goal vector for the time step and initial goal vectors for one or more preceding time steps to generate a final goal vector for the time step, comprising: 
generating the final goal vector for the time step by element-wise combining the initial goal vector for the time step and the initial goal vectors for one or more preceding time steps ….

The closest prior art of record to the new limitation is Koutník, discussed in the last Office Action.  Koutník discloses an RNN whose modules run at different clock speeds.  At each time step t of the RNN, only certain modules that satisfy a condition related to the clock period are executed and the hidden weight matrix is zeroed out for other timesteps.  Thus, the output vectors are combined for all time steps that satisfy the condition.  Koutník does not, however, disclose that the pooling comprises element-wise combining the initial goal vector for the time step with the initial goal vector for preceding time steps to generate a final goal vector.
	None of the other prior art of record appears to disclose explicitly at least the above-mentioned limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125